Citation Nr: 0535134	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
erectile dysfunction due to Type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran has loss of erectile power but no penile 
deformity.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
erectile dysfunction due to Type 2 diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.31, 4.115(b), Diagnostic Code 7522 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability, if 
the required notice had been provided in response to the 
claim for service connection for the disability.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  This precedent opinion by 
the VA General Counsel is legally binding upon the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

The record reflects that through a letter dated in April 
2002, the veteran was provided the required notice in 
response to his service connection claim.  Moreover, in the 
Statement of the Case, the veteran was informed that the 
presence of deformity of the penis and loss of erectile power 
are required to establish entitlement to a compensable 
evaluation for the disability and that a noncompensable 
evaluation has been assigned because of the absence of penile 
deformity.  The veteran has never alleged that he has penile 
deformity due to diabetes mellitus, nor is there any evidence 
suggesting that such is the case.  

In a case such as this where the law is dispositive and there 
is no additional evidence that could be obtained to 
substantiate the claim, no further action is required to 
comply with the notice and duty to assist requirements of the 
VCAA or the pertinent implementing regulation.  See 
VAOPGCPREC 5-2004 (June 23, 2004).

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 
	
A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2005).

The veteran's erectile dysfunction has been rated by analogy 
under Diagnostic Code 7522.  Under Diagnostic Code 7522, 
deformity of the penis, with loss of erectile power, warrants 
a 20 percent evaluation and consideration of special monthly 
compensation.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Analysis

There is no schedular provision authorizing a compensable 
evaluation for loss of erectile power alone.  In other words, 
loss of erectile power without a penile deformity does not 
warrant a compensable rating.  Instead, it warrants special 
monthly compensation, which has already been granted to the 
veteran.  While the veteran has loss of erectile power, the 
medical evidence obtained from the veteran's private 
physician, Dr. Barry Zirring, is negative for any indication 
of a deformity of the penis.  In addition, as noted above, 
the veteran has never alleged that he has any deformity of 
the penis.  Therefore, the disability is properly evaluated 
as noncompensably disabling.  

Since the pertinent facts are not in dispute and the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

ORDER

Entitlement to an initial compensable disability rating for 
erectile dysfunction due to Type 2 diabetes mellitus is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


